AO 93 (Rev, 11/13) seas $6 5:19-mi-00317- -SM Document 3 Filed 06/20/19 Page 1 of 2

 

UNITED STATES DISTRICT COURT

for the

WESTERN DISTRICT OF OKLAHOMA.

 

In the Matter of the Search of )
‘Briefly describe the property to be searched )
. identify the person by name and address) ) Case No: M - | q - 3 | q - S M
A 2015 Royal Travel Trailer Bearing )
Oklahoma Tag EKH-589, VIN: )
5CZ200R37F 1124066, Parked at 1017 N. )
Waverly Street, Lot #15, Ponca City, OK, )
a Recreational Vehicle (RV) Park Otherwise )}

Known as Ponca City RV Park )

SEARCH AND SEIZURE WARRANT

TO: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following Property located in the Western District of Oklahoma (identify the person or describe property to be searched and give its
location): ,

See Attachment A, which is incorporated by reference herein.

I find that the affidavits(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, which is incorporated by reference herein.

YOU ARE COMMANDED to execute this warrant on or before @/2 s/, 7 _ (not to exceed 14 days)

in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place
where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to United States Magistrate Judge Suzanne Mitchell.

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this, warrant to idglay notice to the person who, or
whose property, will be searched or seized (check the appropriate box) we pers
CO] for days (not to exceed 30) UO _until, the facts justifying. the sie ‘pd i date of

  

Date and time issued: Dune Id , CO1EG

City and State: Oklahoma City, Oklahoma

 

 
 

BC ee _ Judge's s pignature
OZANNE MITCHELL, U.S. ‘Magistrate Judge

» Printed: name: suind tie |

 

-.oo4 aad
oh . eal Do oe o'er
Sh ee

 
Case 5:19-mj-00317-SM Document3 Filed 06/20/19 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.:
Wit}-19- @OQS_

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

b fu [aad AT LBS PM

Inventory made in the presence of:
CELALD DAVEPH isas§

Coty SECVLED AT THE SCENE

 

_ Invert-~- of the property taken and name of any person(s) seized:

88 Drug exhibits (#117 - #205), to include various schedule III substances. 21
Non-Drug exhibits (#N32 - #N53), to include; six (6) firearms((2 shotguns/4 rifles),
body armor , flash bangs, and approximately 3500 rounds of ammunition (various calibers).

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: Lfeofeeo F

eculing officer's signature

 

2

Printed name and title

 

 
